The covenant given expression in the first instrument and that of date February 2, 1920, was not a covenant running with the land. See Patterson v. A. C. L. R. Co., 202 Ala. 589-591,81 So. 85; Leek v. Meeks, 199 Ala. 89, 74 So. 31; Jebeles 
Colias Conf. Co. v. Brown, 147 Ala. 593, 41 So. 626, 11 Ann. Cas. 525; White v. Harrison, 202 Ala. 623, 81 So. 565; Morris Morris v. Tuskaloosa Mfg. Co., 83 Ala. 565, 3 So. 689. The insertion of the descriptive words as to area was by way of an attempt to define a subdivision of timbered lands with reference to it being cut over. It was to say generally of substantial cuttings and removal of timber of a class that was conveyed from a timbered area (not by way of a casual or sporadic cutting), that the grantee having so entered and cut over an area and removed the timber (of a class specified) from ten acres or more, the grantee may not thereafter recut over timber of like kind and class from same area. It results that there may not be more entries and substantial cutting over of a given timbered area than there were different kinds and classes of timber specified in the contract or conveyances. The purpose of the stipulation in question was to define and preserve to the grantor the future growth of the timber upon and not taken when the given area is substantially cut over — logged according to the methods or conduct of such business.
The foregoing and subsequent observations are in response to invocations on rehearing for a more specific statement of the nature of the relief that may be afforded for a breach, or an averred threatened breach, of said covenant. That covenant not being such as is held under the authorities to run with the land, the remedy for a breach thereof is at law when the same is adequate under the rules obtaining. When that remedy at law is inadequate by reason of a threatened breach resulting in a recognized irreparable injury, presenting a case for injunctive relief, the statu quo or subject-matter has been preserved or protected by a court of equity and its restraining processes. Rice v. Davidson, 206 Ala. 226, 89 So. 600; Tidwell v. Hitt Lbr. Co., 198 Ala. 236, 73 So. 486, L.R.A. 1917C, 232, 236, et seq.; Libby v. Winston, *Page 78 207 Ala. 684, 93 So. 631; Jasper Land Co. v. Manchester Sawmills, 209 Ala. 446, 96 So. 417; Manchester Sawmills v. Jasper Land Co., 211 Ala. 511, 101 So. 47; Thompson v. Johnson,201 Ala. 315, 78 So. 91; Woodstock Operating Corp. v. Quinn,201 Ala. 681, 79 So. 253; Irwin v. Shoemaker, 205 Ala. 13,88 So. 129; Mobile  O. R. Co. v. Zimmern, 206 Ala. 37,89 So. 475, 16 A.L.R. 1352; Hitt Lbr. Co. v. Cullman Property Co.,189 Ala. 13, 66 So. 720.
The application for rehearing is overruled.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.